Citation Nr: 1022702	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for posttraumatic stress disorder (PTSD), 
a mood disorder, and a borderline personality disorder.  In 
June 2009, the Board recharacterized the issue as entitlement 
to service connection for an acquired psychiatric disorder, 
pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record), and remanded the claim for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In June 2009, the Board remanded the claim for the purpose of 
obtaining an opinion addressing whether any psychiatric 
disorder demonstrated during the pendency of the appeal (to 
include PTSD; dysthymic disorder; anxiety; adjustment 
disorder; insomnia; and bipolar disorder) existed prior to 
service, and if so, whether such disorder was aggravated as a 
result of the Veteran's active service, or, alternatively, 
whether any psychiatric disorder had its clinical onset 
during or as a result of his active service.

The Veteran underwent VA psychiatric examination in September 
2009, as a result of which the examiner determined that the 
Veteran did not meet the diagnostic criteria for a diagnosis 
of PTSD.  The examiner explained that the Veteran's previous 
diagnoses of PTSD were conferred in a clinical context where 
different diagnostic guidelines apply, and appear to have 
been based predominantly upon the Veteran's subjective report 
of symptoms.  Additionally, the examiner determined that the 
results of the September 2009 objective testing were 
inconsistent with a conclusive diagnosis of a current mental 
disorder.  The examiner did not specifically address the 
validity of the various other psychiatric diagnoses of 
record, as instructed by the Board in the June 2009 remand.

Because the examiner did not address the validity of the 
psychiatric diagnoses other than PTSD, the proffered opinion 
is an inadequate basis upon which to decide the Veteran's 
claim.  A remand for an additional examination and opinion is 
therefore required.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
psychiatric examination with a 
psychiatrist to determine the nature, 
extent, onset and etiology of any 
psychiatric disability found to be 
present at any time during the pendency 
of the appeal, including, but not 
limited to, PTSD; dysthymic disorder; 
anxiety; adjustment disorder; 
borderline personality disorder; 
insomnia; and bipolar disorder.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims files should be 
made available to and reviewed by the 
examiner.  

The examiner should state the 
likelihood that any psychiatric 
disorder demonstrated during the 
pendency of the appeal existed prior to 
service.  If the examiner concludes 
that a psychiatric disability found to 
be present existed prior to service, 
the examiner should indicate that 
likelihood that the disability worsened 
during or as a result of service.  

If the examiner diagnoses the Veteran 
as having a psychiatric disability that 
did not pre-exist service, the examiner 
must opine as to whether it is at least 
as likely as not that the condition is 
related to or had its onset during 
service.  

If as a result of diagnostic testing 
the examiner determines that the most 
appropriate diagnosis for the Veteran 
is borderline personality disorder, the 
examiner should explain how that 
diagnosis relates to the Veteran's 
complaints of anxiety, depression, 
etc., and why separate diagnoses 
pertaining to those complaints are not 
appropriate.

In offering each of these opinions, the 
examiner should specifically 
acknowledge and comment on the 
Veteran's report of a continuity of 
psychiatric symptoms since service.  
See Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (examination was inadequate 
where the examiner did not comment on 
the Veteran's report of in-service 
injury and instead relied on the 
absence of evidence in the service 
medical records to provide a negative 
opinion).  The rationale for all 
opinions, with citation to relevant 
medical findings, must be provided.

2.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder (to include, but 
not limited to anxiety, depression, 
dysthymic disorder, borderline 
personality disorder, bipolar disorder, 
and PTSD).  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.





The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


